Title: To James Madison from Jacob Ridgway, 31 March 1804 (Abstract)
From: Ridgway, Jacob
To: Madison, James


31 March 1804, Antwerp. Wrote JM on 3 Dec. 1803 [not found] about the Antwerp consulate and has received no reply. “I received a few Days past a Letter from the Comptrollers Office U.S addressed to me as Commercial Agent for Antwerp enclosing a Letter of Instruction to Consuls & Vice Consuls, together with a Blank Register for Ships & Vessels with instructions to detect fals or forged registers agreeable to an Act of Congress of the 2 March 1803.
“Not having received any commission from our Government to Act as Consul or Instructions to that purpose I am at a loss to account for this, unless the Commission may have been sent by some other conveyance and not yet arrived.” Wrote to Livingston asking whether he knew anything about this matter but has not yet received a reply. Adds in a postscript that Livingston writes that he has received no instructions regarding the Antwerp consulate.
 

   
   RC (DNA: RG 59, CD, Antwerp, vol. 1). 3 pp.; docketed by Wagner.



   
   Ridgway was named consul for Antwerp on 9 Dec. 1803 (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:459, 461).


